DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a prediction method for an image block, comprising: parsing a first index from a bitstream, wherein the first index is used to obtain prediction information of a first prediction sub-block, wherein a current block comprises the first prediction sub-block and a second prediction sub-block; parsing at least one indicator to determine a prediction mode of the current block, wherein the prediction mode includes a geometric prediction mode but is not a triangle prediction mode; parsing a second index from the bitstream; comparing the first index with the second index; adjusting the second index if the second index is equal to or greater than the first index; and obtaining prediction information of the second prediction sub-block according to the adjusted second index, obtaining prediction values of the current block according to the prediction mode of the current block.  However, the closest prior art does not teach a geometric prediction mode but is not a triangle prediction in combination with wherein the prediction values of the current block are based on the prediction information of a first prediction sub-block and the prediction information of the second prediction sub-block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487